Citation Nr: 0610582	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from April 1944 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has tinnitus 
that is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

The record shows the RO did not send the veteran a letter 
specifically advising him of the VCAA and its potential 
effect on his claims.  However, the Board finds that the 
veteran has not been prejudiced by this omission, for the 
following reasons.  The discussion in the February 2004 
statement of the case (SOC), issued during the pendency of 
this appeal, informed the veteran of the pertinent law and 
what type of evidence is necessary to establish a claim for 
service connection.  In addition, the discussion in the April 
2003 rating decision informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, slip 
op. at 9.

Moreover, the February 2004 SOC contains the complete text of 
the VCAA implementing regulation at 38 C.F.R. § 3.159(b)(1), 
which includes notice that the appellant must provide "any 
evidence in [his] possession that pertain[s] to the claim.  
The Board also finds that the veteran had "actual 
knowledge" of the type of evidence needed to substantiate 
his claim, as he is claiming his hearing loss and tinnitus 
were incurred during military service.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit any relevant 
evidence in his possession.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable RO 
decision, he has not been prejudiced thereby.  He responded 
to the RO's communications with additional argument, thus 
curing (or rendering harmless) any previous omissions.  In 
addition, it appears that neither the veteran nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this context, the Board 
notes the veteran's service medical records (SMRs), and his 
treatment records from the Loma Linda VA Medical Center are 
associated with the claims file.

For these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  
Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
See also Conway v. Principi, 353 F.3d 1369, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, i.e., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision, since the decision herein denies entitlement to 
compensation.  Any questions as to an appropriate disability 
rating or effective date to be assigned are therefore 
rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss and tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

The Court has held that, in order to grant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circum-stances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  

Due to the similar medical history and evidence related to 
the two claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

The veteran has asserted that he was exposed to significant 
noise exposure in service, as he was in the Infantry and was 
exposed to high decibels of sound from weapons firing and 
constant shelling.  The Board notes that the veteran 
participated in combat operations in Europe and was wounded 
in action in November 1944 and January 1945.  He was awarded 
the Purple Heart with one Oak Leaf Cluster.

However, after carefully reviewing record, the Board finds 
the preponderance of the evidence is against the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  In making this determination, the Board notes the 
SMRs are negative for any complaints, treatment, or diagnoses 
related to hearing loss or tinnitus.  The Board also notes 
that, at the veteran's enlistment and separation 
examinations, in March 1944 and October 1945, respectively, 
there were no ear, nose, or throat abnormalities either 
complained of or noted on clinical evaluation, and the 
veteran's hearing on whispered voice test was normal (15/15) 
bilaterally.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held that, where there 
[is] no evidence of the veteran's hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service."  Hensley, 5 Vet. App. at 160 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
The evidence shows the veteran met the criteria for a hearing 
loss disability as shown in audiometric reports dated August 
2002 and March 2003.  Therefore, the critical question is 
whether the current hearing loss is causally related to 
service.  

The first post-service indication of hearing loss included in 
the evidence of record is shown in the August 2002 VA 
treatment record, which the Board notes is more than 50 years 
after the veteran was separated from service.  Although the 
VA audiologist diagnosed the veteran with bilateral mild to 
moderate sensorineural hearing loss, she did not provide an 
opinion as to the etiology of the veteran's hearing 
impairment.  The Board also notes that the August 2002 VA 
treatment record does not contain a diagnosis of tinnitus.  
Therefore, while the August 2002 VA treatment record shows 
the veteran suffered from a hearing impairment, it does not 
contain an indication of a medical nexus to service, and does 
not show the veteran has a current tinnitus disability.  

The only medical opinion of record addressing the 
relationship between the veteran's currently claimed hearing 
loss and tinnitus and his military service was furnished by 
the audiologist who conducted the March 2003 VA fee-basis 
examination.  The audiologist noted the veteran encountered 
noise exposure during training and while in combat, and that 
he first noticed a loss of hearing and tinnitus about five 
years prior to the examination.  After interviewing the 
veteran and conducting an audiometric examination, the 
audiologist diagnosed the veteran with mild to moderate 
bilateral sensorineural hearing loss and constant moderate to 
severe subjective tinnitus.

The examining audiologist proffered the opinion that, 
although it is known the veteran was exposed to loud noises 
sufficient to cause hearing loss and tinnitus, it is not 
likely that his current bilateral hearing loss and tinnitus 
are related to service and noise exposure therein.  The 
audiologist noted that the veteran did not report any 
difficulties with his hearing, or with tinnitus, until about 
50 years following service, and that his hearing loss is 
consistent with that expected for his attained age.  It was 
also noted that the veteran was taking numerous medications 
for diabetes and high blood pressure, which could affect his 
hearing or contribute to tinnitus.  Although the audiologist 
did not have the claims file to review prior to examining the 
veteran, the Board finds the March 2003 opinion probative and 
that there is no prejudice to the veteran because, as noted, 
the veteran's service medical records do not reflect any 
complaints of or objective findings of hearing loss or 
tinnitus and there is no other medical evidence of record 
which suggests that the veteran's hearing impairment or 
tinnitus was incurred during service.  

In determining that service connection for bilateral hearing 
loss and tinnitus is not warranted, the Board notes there is 
no medical evidence in the claims file specifically relating 
the veteran's hearing loss and tinnitus to noise exposure in 
service.  The only evidence of record linking the veteran's 
hearing impairment and tinnitus to service is the veteran's 
own assertions.  While he is capable of providing evidence of 
the symptomatology which he experiences, and the Board does 
not doubt that the veteran sincerely believes his hearing 
loss and tinnitus were caused by military noise exposure, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as medical etiology and 
causation of disability.  See Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes the veteran has asserted that he was not 
given a hearing test at the time of his discharge in October 
1945.  However, the veteran's enlistment and separation 
examination reports reflect that he had normal hearing, based 
upon the whispered voice test, and the Board notes the 
whispered voice test is the type of test that was utilized 
during the time the veteran was in service.  In denying the 
veteran's claim, the Board also finds significant that the 
veteran submitted a formal claim for entitlement to service 
connection for residuals of a gunshot wound in October 1946 
and October 1995, and did not mention problems with hearing 
loss or tinnitus.  In addition, the March 2003 VA fee-basis 
examination report reflects the veteran reported he first 
noticed a loss of hearing and tinnitus about five years prior 
to the examination.

Service connection for bilateral hearing loss and tinnitus on 
a presumptive basis is not available in this case, because, 
as noted, there is no indication in the evidence of record 
that the veteran manifested an organic disease of the nervous 
system, shown to include either hearing loss or tinnitus, to 
a compensable degree within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, the Board again notes that at the 
veteran's separation examination his hearing was normal and 
there were no ear, nose, or throat abnormalities found on 
clinical evaluation.  Furthermore, the veteran has not 
submitted or identified medical records which show he 
suffered from bilateral hearing loss or tinnitus between the 
time he was separated from service, in October 1945, and 
August 2002.  In this context, the Board notes that a March 
1947 report of physical examination reflects the veteran's 
auditory canals were normal on examination and the veteran 
did not complain of hearing loss or tinnitus.  The Board 
finds that the gap of many years between the time the veteran 
was separated from service and was first shown to have a 
hearing impairment preponderates against a finding that his 
hearing problem is a chronic disorder which originated in, or 
shortly after, service, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  

In summary, the veteran's claims for service connection for 
bilateral hearing loss and tinnitus cannot be granted because 
there is no evidence of hearing loss or tinnitus during 
service or until more than 50 years thereafter, there is 
evidence that the veteran's hearing loss and tinnitus may be 
due to intercurrent causes, including the aging process and 
medications, and there is no competent medical evidence which 
provides a nexus between the veteran's current hearing loss 
and tinnitus and military noise exposure.  Therefore, the 
Board finds the preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss and 
tinnitus, and there is no reasonable doubt to be resolved. 


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


